United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 5, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-50304
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOHN LEE COOK,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 7:04-CR-157-ALL
                       --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     John Lee Cook appeals his jury-trial conviction on one count

of distribution of cocaine base (crack) in violation of 21 U.S.C.

§ 841(a)(1).   Finding no error, we affirm.

     Cook first argues that the district court abused its

discretion in admitting evidence of his 1993 cocaine possession

conviction pursuant to FED. R. EVID. 404(b).   Even if we were to

find error, which is unlikely, any such error would be harmless.

See United States v. Buck, 324 F.3d 786, 790 (5th Cir. 2003)

(stating that errors in the admission of evidence may be excused

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50304
                                -2-

if harmless).   The evidence against Cook was strong, consisting

of testimony by a confidential informant who purchased crack from

Cook; corroborating testimony by police officers; including one

who observed Cook and the informant exchange items; and videotape

and audiotape surveillance.   In addition, the district court gave

a proper limiting instruction regarding the evidence.    See United

States v. Thomas, 348 F.3d 78, 86 (5th Cir. 2003) (stating that

any prejudicial effect of Rule 404(b) evidence may be minimized

by instructing the jury to use the evidence for a limited

purpose). Accordingly, any error was harmless.     See United States

v. Farias-Farias, 925 F.2d 805, 811-12 (5th Cir. 1991) (any error

in admission of extrinsic evidence of prior arrests was harmless

in light of limiting instruction and strong evidence of guilt).

     Cook also contends that the district court erred in

admitting certain impeachment evidence regarding his prior

cocaine use and conviction.   Cook did not raise this objection at

trial, and therefore, we review for plain error.    United States

v. Polasek, 162 F.3d 878, 883 (5th Cir. 1998).   Again, given the

strength of the independent evidence against Cook, any error was

harmless and does not, therefore, meet the more strenuous plain

error standard.

     Cook challenges the district court’s jury instruction

regarding impeachment for the first time on appeal, and, as a

result, we review for plain error.   See United States v. Rubio,

321 F.3d 517, 523 (5th Cir. 2003).   The instruction was a correct
                            No. 05-50304
                                 -3-

statement of the law and is identical to one of this court’s

pattern jury instructions, No. 1.10.    Further, the instruction

generally applied to the jury’s determination of the credibility

of all witnesses.    There was no error, plain or otherwise.

     Finally, Cook complains of certain instances of alleged

ineffective assistance of counsel relating primarily to the

substantive issues raised above.    We do not review these claims

on direct appeal because the record is not sufficiently developed

to allow a fair evaluation of their merits.    United States v.

Lampazianie, 251 F.3d 519, 527 (5th Cir. 2001).    The preferred

method for raising such claims is by filing a 28 U.S.C. § 2255

motion so that a record can be developed.     See Massaro v. United

States, 538 U.S. 500, 505 (2003).

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.